Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/579,146 received May 24, 2022. Claims 11-12 are canceled, claims 1, 10, 20 and 21 are amended, and claims 2-9, 13-19 and 22-23 are left as original.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jori R. Fuller (57,628) on June 2, 2022.  Claims 1 and 20 are amended for a minor typographical error, and claim 21 is amended to resolve an antecedent issue.
Claim 1 should read as follows:
1. A charging cable comprising:
a plurality of pins;
a storage configured to store software, which controls communication with a communication device connected through at least one of the plurality of pins, controls communication with a charging object connected through the plurality of pins, controls charging of the charging object and monitors the charging; and
a controller configured to:
when a first voltage is applied to the at least one pin of the plurality of pins, identify that the at least one pin is connected to the communication device, control a normal communication mode, control to output a pulse width modulation (PWM) signal having a predetermined first duty ratio as a communicable response signal for a communication request of the communication device through the at least one pin; 
when a second voltage is applied to the at least one pin, change the normal communication mode to an update mode, and control to output the PWM signal having a predetermined second duty ratio corresponding to the change to the update mode through the at least one pin; and
when the first voltage is applied to the at least one pin of the plurality of pins again, prepare to update the software, receive data for updating from the communication device, and update the software based on the received data;
wherein the first voltage is greater than the second voltage, and the predetermined first duty [[ration]] ratio is smaller than the predetermined second duty ratio.
Claim 20 should read as follows:
20. A method of controlling a charging cable comprising:
when a voltage received through a control pilot pin of a plurality of pins is a first voltage, identifying that the control pilot pin is connected to the communication device, controlling a normal communication mode, and outputting a pulse width modulation (PWM) signal of a first duty ratio as a response signal for a communication request of the communication device;
when the voltage applied through the control pilot pin is a second voltage, changing the normal communication mode to an update mode and outputting the PWM signal of a second duty ratio as a response signal for changing to the update mode;
when the voltage applied through the control pilot pin is the first voltage, recognizing received data as the data for updating; and
updating software using the received data;
wherein the first voltage is greater than the second voltage, and the first duty [[ration]] ratio is smaller than the second duty ratio.
Claim 21 should read as follows:
21. A method of controlling a communication device comprising:
when a voltage is applied through two pins of a plurality of pins provided on a charging cable, changing the voltage applied to the two pins to a first voltage;
when receiving a pulse width modulation (PWM) signal of a first duty ratio corresponding to the first voltage, performing communication with the charging cable;
determining whether an update of the charging cable is necessary;
when it is determined that updating of the charging cable is necessary, changing the voltage applied to the two pins to a second voltage;
when the PWM signal of a second duty ratio corresponding to the second voltage is received, determining that the charging cable has been changed to an update mode, and changing the voltage applied to the two pins to [[a]] the first voltage; and
transmitting data for updating to the charging cable;
wherein the first voltage is greater than the second voltage, and the first duty ratio is smaller than the second duty ratio.
Allowable Subject Matter
Claims 1-10 and 13-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of a unique voltage changing process which is used to trigger the charging cable to switch modes between a normal communication mode and a software update mode.
Regarding Claim 1: Though the prior art discloses a charging cable with a plurality of pins where at least one of the pins is used to apply different voltages in order to change the charging cable between a normal communication mode and a software update mode, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
a controller configured to:
when a first voltage is applied … control a normal communication mode … 
when a second voltage is applied … change the normal communication mode to an update mode … and
when the first voltage is applied to the at least one pin of the plurality of pins again, prepare to update the software, receive data for updating from the communication device, and update the software based on the received data;
wherein the first voltage is greater than the second voltage, and the predetermined first duty ratio is smaller than the predetermined second duty ratio. 

Regarding Claim 10: Though the prior art discloses a communication device where two pins are used to apply different voltages in order to change the charging cable between a normal communication mode and a software update mode, it fails to teach or suggest the aforementioned limitations of claim 10, and further including the combination of: 
a controller configured to:
when a voltage of the charging cable is applied to the two pins … identify a communication enabled state with the charging cable …
when it is determined that updating of software in the charging cable is necessary during communication with the charging cable, adjust the voltage of the two pins to a second voltage; and
when the PWM signal of a predetermined second duty ratio is received through the two pins, control to transmit data for updating to the charging cable; 
wherein the controller is further configured to:
when the PWM signal of the first duty ratio is received, determine that communication with the charging cable is enabled; and
when the PWM signal of the second duty ratio is received through the two pins, determine that the charging cable has been changed to an update mode;
wherein the controller is configured to change the voltage of the two pins to the first voltage to inform transmission of the data for updating when the PWM signal of the second duty ratio is received; and
wherein the voltage is greater than the second voltage, and the predetermined first duty ratio is smaller than the predetermined second duty ratio. 

Regarding Claim 20: Though the prior art discloses a method of controlling a charging cable with a plurality of pins where at least one of the pins is used to apply different voltages in order to change the charging cable between a normal communication mode and a software update mode, it fails to teach or suggest the aforementioned limitations of claim 20, and further including the combination of: 
when a voltage received through a control pilot pin of a plurality of pins is a first voltage, identifying that the control pilot pin is connected to the communication device, controlling a normal communication mode …
when the voltage applied through the control pilot pin is a second voltage, changing the normal communication mode to an update mode …
when the voltage applied through the control pilot pin is the first voltage, recognizing received data as the data for updating; and
updating software using the received data;
wherein the first voltage is greater than the second voltage, and the first duty ratio is smaller than the second duty ratio.

Regarding Claim 21: Though the prior art discloses a method of controlling a communication device where two pins are used to apply different voltages in order to change the charging cable between a normal communication mode and a software update mode, it fails to teach or suggest the aforementioned limitations of claim 21, and further including the combination of:
when a voltage is applied through two pins of a plurality of pins provided on a charging cable, changing the voltage applied to the two pins to a first voltage;
when receiving a pulse width modulation (PWM) signal of a first duty ratio corresponding to the first voltage, performing communication with the charging cable;
determining whether an update of the charging cable is necessary;
when it is determined that updating of the charging cable is necessary, changing the voltage applied to the two pins to a second voltage;
when the PWM signal of a second duty ratio corresponding to the second voltage is received, determining that the charging cable has been changed to an update mode, and changing the voltage applied to the two pins to the first voltage; and
transmitting data for updating to the charging cable;
wherein the first voltage is greater than the second voltage, and the first duty ratio is smaller than the second duty ratio.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859